        Case 1:18-cv-00120-DAD-BAM Document 92 Filed 10/24/19 Page 1 of 19




 1
                  PETER R. DION-KINDEM (SBN 95267)
                  THE DION-KINDEM LAW FIRM
 2                PETER R. DION-KINDEM, P. C.
 3   2945 Townsgate Road, Suite 200
     Westlake Village, CA 91361
 4   Telephone: (818) 883-4900
 5   Email:     peter@dion-kindemlaw.com

 6   Attorneys for Plaintiff Juan Trevino
 7
     [Additional counsel listed in signature lines at end of document]
 8

 9

10   Juan Trevino, Christopher Ward, Linda          LEAD CASE NO. 1:18-cv-00120-
11   Quinteros, Romeo Palma, Brittany               DAD-BAM
     Hagman, Alberto Gianini, and Juan C.           Member Case No: 1:18-cv-00121-DAD-
12   Avalos, on behalf of themselves and all        BAM
13   others similarly situated,                     Member Case No: 1:18-cv-00567-DAD-
                                                    BAM
14          Plaintiffs,                             Member Case No: 1:18-cv-01176-DAD-
15                                                  BAM
            v.                                      Member Case No: 1:17-cv-01300-DAD-
16                                                  BAM
17   GOLDEN STATE FC LLC, a Delaware                CLASS ACTION
     Limited Liability Company;
18   AMAZON.COM INC., a Delaware                    NOTICE OF RULING RE:
19   Corporation, AMAZON FULFILLMENT                TREVINO PLAINTIFFS’ MOTION
     SERVICES, INC. a Delaware                      TO INTERVENE AND STAY
20   Corporation, and Does 1 through 10,            SHERMAN, ET AL. V.
21   inclusive,                                     AMAZON.COM SERVICES, INC.
22          Defendants.
23

24

25

26

27

28
                                                1
         Case 1:18-cv-00120-DAD-BAM Document 92 Filed 10/24/19 Page 2 of 19




 1              TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD
 2        PLEASE TAKE NOTICE that, on October 21, 2019, the Court in Dept 10C of the
 3   Central District of California, ruled on the Trevion Plaintiffs’ Motion to Intervene and
 4   Stay the Sherman, et al. v. Amazon.com Services, Inc., Case SACV 19-1329 JVS (KES)
 5   (“Sherman matter”). In denying the Motions, the Central District Judge determined that
 6   there was no substantial overlap between the Trevino v. Amazon.com Services, Inc.,
 7   Case 2:17-cv-01904-KJM-CJD consolidated cases and the Sherman matter.
 8        A true and correct copy of the Court’s Order is attached as Exhibit A.
 9

10

11   Dated: October 24, 2019               THE DION-KINDEM LAW FIRM
12
                                           BY:   PETER R. DION-KINDEM
13                                                PETER R. DION-KINDEM, P.C.
                                                  PETER R. DION-KINDEM
14

15                                         THE BLANCHARD LAW GROUP, APC
                                           BY: /s Lonnie C. Blanchard III
16
                                                  Lonnie C. Blanchard III
17                                                Attorneys for Plaintiff Juan Trevino
18
     Dated: October 24, 2019                     DAVID YEREMIAN & ASSOCIATES,
19                                               INC.
20
                                                 By: /s David Yeremian
21                                                   David Yeremian
                                                     Alvin B. Lindsay
22
                                                     Attorneys for Plaintiffs Christopher
23                                                   Ward and Linda Quinteros
24                                               JAMES HAWKINS APLC.
     Dated: October 24, 2019
25
                                                 By: /s Isanda Fermandez
26                                                      James Hawkins
27                                                      Isandra Fernandez
28
                                                 2
       Case 1:18-cv-00120-DAD-BAM Document 92 Filed 10/24/19 Page 3 of 19




 1
                                                Attorneys for Plaintiff
                                                Juan C. Avalos
 2
     Dated: October 24, 2019              HAFFNER LAW PC
 3

 4                                        By: /s Graham G. Lambert
                                                 Joshua H. Haffner
 5
                                                 Graham G. Lambert
 6                                               Attorneys for Plaintiff
                                                 Romeo Palma
 7

 8   Dated: October 24, 2019              THE WESTRICK LAW FIRM, P.C.

 9

10                                        By: /s/ Shawn C. Westrick ______
                                            Shawn C. Westrick
11                                          Attorneys for Plaintiffs
                                            Brittany Hagman
12                                          Alberto Gianini

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          3
 Case 1:18-cv-00120-DAD-BAM Document 92 Filed 10/24/19 Page 4 of 19




 EXHIBIT A – COURT ORDER REGARDING
MOTION TO DISMISS OR STRIKE, MOTION TO
  INTERVENE, AND MOTION FOR STAY
 Case 8:19-cv-01329-JVS-SHK Document 30 Filed 10/21/19 Page 1 of 15 Page ID #:638
        Case 1:18-cv-00120-DAD-BAM Document 92 Filed 10/24/19 Page 5 of 19
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 19-1329 JVS (KESx)                                      Date   10/21/2019

 Title             Trevion Sherman, et al. v. Amazon.com Services, Inc.


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] Order Regarding Motion to Dismiss or Strike, Motion to
                        Intervene, and Motion for Stay

      The Court, having been informed by the parties in this action that they submit
on the Court’s tentative ruling previously issued, hereby rules in accordance with
the tentative ruling as follows:

       Juan Trevino, Christopher Ward, Linda Quinteros, Romeo Palma, Brittany
Hagman, Alberto Gianini, and Juan C. Avalos (collectively, the “Trevino Plaintiffs”),
plaintiffs in the matter of Juan Trevino, et al., v. Golden State FC LLC, et. al., 18-cv-120-
DAD(BAM) (the “Trevino Matter”), filed a Motion to Intervene for the limited purpose
of seeking a stay. Mot. Int., ECF No. 11-1. The Trevino Plaintiffs also filed a Motion to
Stay the case pending the resolution of the Trevino Matter. Mot. Stay, ECF No. 12.
Defendant Amazon.com Services, Inc. (“Amazon”) filed a Notice of Non-Opposition.
ECF No. 16. Plaintiffs Trevion Sherman, Monique Carpenter, Christopher Booker,
Shelby Vizio, Kristy Slaydon, Jesslyn Waiter, Carla Lopez, Michael Tiiman, Richard
Barber, Justin Williams, Ivan Urbina, Allyson Motley, Jacob Minyard, Guillermo
Martinez, Cory Adams, Russel Crume, Eduardo Sandoval, Andy Dionisio, Brian
Mendez, Storm Carfangnia, Sylvia Bautista, Eduardo Castillo, Darren Delizo, Janet Vaca,
Janica Lach, Travis Webb, and Sean Waiter (the “Sherman Plaintiffs”) filed an
Opposition and an Amended Opposition. Opp’n. to Mot. Int., ECF No. 17; Amd. Opp’n.,
ECF No. 19. The Trevino Plaintiffs replied to the Motion to Intervene and the Motion to
Stay. Reply to Mot. Int., ECF No. 23; Reply to Mot. Stay, ECF No. 24.

       Amazon also filed a Motion to Dismiss or, in the alternative, a Motion to Strike,
the first and fourth causes of action. Mot. D., ECF No. 13. The Sherman Plaintiffs filed
an Opposition. Opp’n. to Mot. D., ECF No. 18. Amazon replied. Reply to Mot. D., ECF
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                              Page 1 of 15
 Case 8:19-cv-01329-JVS-SHK Document 30 Filed 10/21/19 Page 2 of 15 Page ID #:639
        Case 1:18-cv-00120-DAD-BAM Document 92 Filed 10/24/19 Page 6 of 19
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-1329 JVS (KESx)                           Date   10/21/2019

 Title          Trevion Sherman, et al. v. Amazon.com Services, Inc.

No. 22.

      For the following reasons, the Court grants in part and denies in part the Motion
to Dismiss, denies the Motion to Intervene and does not reach the Motion to Stay.

                                       I. BACKGROUND

        The Sherman Plaintiffs filed their Class Action Complaint on June 6, 2019 in the
Superior Court of California, County of Orange. Compl., ECF No. 1-2. The action was
removed to this district on July 5, 2019 by Amazon. ECF No. 1. The Sherman Plaintiffs
assert ten causes of action: (1) failure to pay reporting time-pay under IWC Order No. 9,
Section 5; (2) failure to pay all wages when due under Labor Code § 204; (3) failure to
provide rest breaks under IWC No. 9-2001; (4) failure to provide suitable resting
facilities under IWC No. 9-2001; (5) failure to pay overtime wages under Labor Code §
510; (6) failure to pay wages for each hour worked under Labor Code § 1194; (7) failure
to provide accurate wage statements under Labor Code §§ 226, 1174, 1174.5, and IWC
Order No. 9; (8) failure to maintain record of hours worked under labor code § 1174 (d);
(9) failure to pay all wages due upon termination in violation of Labor Code §§ 201-203;
and (10) unlawful business practices in violation of Business and Professional Code
§17200 et seq. See generally, Compl.

       The Complaint alleges the following. The Sherman Plaintiffs and the class
members were or are employed by Amazon as “regular, non-exempt hourly employee[s]”
during the class period. Compl. ¶¶ 10-37. Amazon allegedly conducts mass hiring
interviews assigning those hired with a hire date and instructing them “where and when
to show up.” Id. at ¶ 47. Many workers (five or more per day) arrive on their first day
expecting to work a fully scheduled shift, but are sent home without pay when they are
found at check-in to have been flagged as “‘ineligible to work’ / due to a false error
‘failure to E-verify.’” Id. The Complaint alleges that the false flags exist not because
employees have failed to provide I-9 documentation, but because Amazon’s E-
verifications were not timely input and updated in Amazon’s computer system. Id.

      The Complaint also alleges that when employees who were flagged as eligible to
work arrived for work they were sorted into groups and then instructed to wait for an
hour or longer until Amazon managers and supervisors would “select a number of
employees for whom [Amazon] deemed it had work for that day.” Id. at ¶ 48. The
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                         Page 2 of 15
 Case 8:19-cv-01329-JVS-SHK Document 30 Filed 10/21/19 Page 3 of 15 Page ID #:640
        Case 1:18-cv-00120-DAD-BAM Document 92 Filed 10/24/19 Page 7 of 19
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-1329 JVS (KESx)                           Date   10/21/2019

 Title          Trevion Sherman, et al. v. Amazon.com Services, Inc.

remaining employees were sent home. Id. On multiple occasions employees were
“furnished work for only an hour or two before being sent home, without the opportunity
to work a full or a half day shift.” Id. at ¶ 49. Amazon allegedly alternatively gave
employees the option to work for four hours or voluntarily take the time off to go home,
but did not pay the reporting time pay “they were entitled the moment they arrived and
reported for work.” Id.

       Furthermore, the Complaint alleges that employees were not paid wages for the
time when the Sherman Plaintiffs and class members clock in “ten to twenty-five minutes
prior to their scheduled work shifts in order to check their daily assignments on the
bulletin board” and retrieve required work equipment. Id. at ¶ 51.

       Additionally, the Complaint alleges that there are an insufficient number of
restrooms and restrooms are placed at “disadvantageous locations” leaving employees to
walk as long as seven minutes each way to reach a restroom. Id. at ¶ 52. Furthermore,
rest break periods are included in the computing hourly/daily quotas for employees and
the production clock “does not stop when employees need to use the restroom facilities”.
Id. As a result, employees are deprived from proper rest break periods because many are
forced to forego bathroom breaks out of fear of termination. Id. For the same reasons,
Amazon has “failed to provide suitable resting policies for [the Sherman] Plaintiffs and
Class Members [to] use during their rest periods” and such individuals have been
“impeded and deprived access to and utilization of proper resting facilities.” Id. at ¶ 53.

                                     II. LEGAL STANDARD

         A.      Motion to Dismiss

        Under Rule 12(b)(6), a defendant may move to dismiss for failure to state a claim
upon which relief can be granted. A plaintiff must state “enough facts to state a claim to
relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007). A claim has “facial plausibility” if the plaintiff pleads facts that “allow[] the
court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

      In resolving a 12(b)(6) motion under Twombly, the Court must follow a two-
pronged approach. First, the Court must accept all well-pleaded factual allegations as
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                         Page 3 of 15
 Case 8:19-cv-01329-JVS-SHK Document 30 Filed 10/21/19 Page 4 of 15 Page ID #:641
        Case 1:18-cv-00120-DAD-BAM Document 92 Filed 10/24/19 Page 8 of 19
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-1329 JVS (KESx)                           Date   10/21/2019

 Title          Trevion Sherman, et al. v. Amazon.com Services, Inc.

true, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678. Nor must the Court
“‘accept as true a legal conclusion couched as a factual allegation.’” Id. at 678–80
(quoting Twombly, 550 U.S. at 555). Second, assuming the veracity of well-pleaded
factual allegations, the Court must “determine whether they plausibly give rise to an
entitlement to relief.” Id. at 679. This determination is context-specific, requiring the
Court to draw on its experience and common sense, but there is no plausibility “where the
well-pleaded facts do not permit the court to infer more than the mere possibility of
misconduct.” Id.

         B.      Motion to Strike

       Under Rule 12(f), a party may move to strike any insufficient defense or any
redundant, immaterial, impertinent, or scandalous matter. Fed. R. Civ. P. 12(f). A
motion to strike is appropriate when a defense is insufficient as a matter of law. Kaiser
Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1057 (5th
Cir. 1982). The grounds for a motion to strike must appear on the face of the pleading
under attack, or from matters of which the Court may take judicial notice. SEC v. Sands,
902 F. Supp. 1149, 1165 (C.D. Cal. 1995).

       The essential function of a Rule 12(f) motion is to “avoid the expenditure of time
and money that must arise from litigating spurious issues by dispensing with those issues
prior to trial.” Fantasy, Inc. v. Fogerty, 984 F.2d 1524, 1527 (9th Cir. 1993), rev’d on
other grounds by Fogerty v. Fantasy, Inc., 510 U.S. 517 (1994). “As a general
proposition, motions to strike are regarded with disfavor because [they] are often used as
delaying tactics, and because of the limited importance of pleadings in federal practice.”
Sands, 902 F. Supp. at 1165-66 (alteration in original) (internal quotation marks omitted).

       Therefore, courts frequently require the moving party to demonstrate prejudice
“before granting the requested relief, and ‘ultimately whether to grant a motion to strike
falls on the sound discretion of the district court.’” Greenwich Ins. Co. v. Rodgers, 729
F. Supp. 2d 1158, 1162 (C.D. Cal. 2010) (quoting Cal. Dep’t of Toxic Substances
Control v. Alco Pac., Inc., 217 F.Supp.2d 1028, 1033 (C.D. Cal. 2002)).

      However, class allegations may be struck when no class action can possibly be
maintained on the face of the pleading. Pepka v. Kohl's Dep't Stores, Inc., 2016 WL
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                         Page 4 of 15
 Case 8:19-cv-01329-JVS-SHK Document 30 Filed 10/21/19 Page 5 of 15 Page ID #:642
        Case 1:18-cv-00120-DAD-BAM Document 92 Filed 10/24/19 Page 9 of 19
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-1329 JVS (KESx)                             Date   10/21/2019

 Title          Trevion Sherman, et al. v. Amazon.com Services, Inc.

8919460, at *1 (C.D. Cal. Dec. 21, 2016) (citing Tietsworth v. Sears, 720 F. Supp. 2d
1123, 1146 (N.D. Cal. 2010) (striking class allegations due to predominance of individual
issues on certain claims); Stokes v. CitiMortgage, Inc., 2015 WL 709201, at *4 (C.D.
Cal. Jan. 16, 2015) (“Rule 12(f) also grants courts the authority to strike class allegations
that cannot possibly move forward on a classwide basis.”) (citations omitted); Route v.
Mead Johnson Nutrition Co., 2013 WL 658251, at *8 (C.D. Cal. Feb. 21, 2013)
(“[W]here the matter is sufficiently obvious from the pleadings, a court may strike class
allegations.”)).

         C.      Leave to Amend

       Leave to amend a complaint should be “freely given when justice so requires.”
Fed. R. Civ. P. 15(a)(2). In determining whether leave to amend should be granted, four
factors are considered: (1) undue delay, (2) bad faith or dilatory motive, (3) prejudice to
the opposing party, and (4) futility of amendment. Ditto v. McCurdy, 510 F.3d 1070,
1079 (9th Cir. 2007); Foman v. Davis, 371 U.S. 178, 182 (1962).

         D.      Motion to Intervene

      Under Rule 24, there are two types of intervention: (1) intervention of right and (2)
permissive intervention.

                 1.    Intervention of Right

       Federal Rule of Civil Procedure 24(a)(2) requires a court, upon timely motion, to
permit intervention of right by anyone who “claims an interest relating to the property or
transaction that is the subject of the action, and is so situated that disposing of the action
may as a practical matter impair or impede the movant’s ability to protect its interest,
unless existing parties adequately represent that interest.” When analyzing a motion to
intervene of right under Rule 24(a)(2), the Ninth Circuit applies a four-part test: “‘(1) the
motion must be timely; (2) the applicant must claim a “significantly protectable” interest
relating to the property or transaction which is the subject of the action; (3) the applicant
must be so situated that the disposition of the action may as a practical matter impair or
impede its ability to protect that interest; and (4) the applicant’s interest must be
inadequately represented by the parties to the action.’” Wilderness Soc. v. U.S. Forest
Serv., 630 F.3d 1173, 1177 (9th Cir. 2011) (en banc) (quoting Sierra Club v. EPA, 995
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                          Page 5 of 15
 Case 8:19-cv-01329-JVS-SHK Document 30 Filed 10/21/19 Page 6 of 15 Page ID #:643
       Case 1:18-cv-00120-DAD-BAM Document 92 Filed 10/24/19 Page 10 of 19
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-1329 JVS (KESx)                           Date   10/21/2019

 Title          Trevion Sherman, et al. v. Amazon.com Services, Inc.

F.2d 1478, 1481 (9th Cir. 1993)).

                 2.    Permissive Intervention

        Under Rule 24(b)(1)(B), a court may permit intervention if the prospective
intervener “has a claim or defense that shares with the main action a common question of
law or fact.” Fed. R. Civ. P. 24(b)(1)(B). In the Ninth Circuit, a court has discretion to
permit intervention when a movant presents: “(1) an independent ground for jurisdiction;
(2) a timely motion; and (3) a common question of law and fact between the movant’s
claim or defense and the main action.” Freedom from Religion Found., Inc. v. Geithner,
644 F.3d 836, 843 (9th Cir. 2011) (internal quotations and citations omitted). Regardless
of these three requirements, a court will not permit intervention if intervention will
“unduly delay or prejudice the adjudication of the original parties’ rights.” See Fed. R.
Civ. Pro. 24(b). “The decision to grant or deny this type of intervention is discretionary,
subject to considerations of equity and judicial economy.” Garza v. Cty. of L.A., 918
F.2d 763, 777 (9th Cir. 1990).

         E.      Motion to Stay

       A district court has discretionary power to stay proceedings. See Landis v. N. Am.
Co., 299 U.S. 248, 254 (1936). The court “may, with propriety, find it is efficient for its
own docket and the fairest course for the parties to enter a stay of an action before it,
pending resolution of independent proceedings which bear upon the case.” Leyva v.
Certified Grocers of Cal. Ltd., 593 F .2d 857, 863 (9th Cir. 1979). However, case
management concerns alone are not necessarily a sufficient ground to stay proceedings.
See Dependable Highway Express v. Navigators Ins. Co., 498 F.3d 1059, 1066 (9th Cir.
2007).

       Among the interests to be weighed in deciding whether to stay a pending
proceeding are (1) “the possible damage which may result from the granting of a stay,”
(2) “the hardship or inequity which a party may suffer in being required to go forward,”
and (3) “the orderly course of justice measured in terms of the simplifying or
complicating of issues, proof, and questions of law which could be expected to result
from a stay.” Lockyer v. Mirant Corp., 398 F.3d 1098, 1110 (9th Cir. 2005). “‘[I]f there
is even a fair possibility that the stay . . . will work damage to someone else,’ the stay
may be inappropriate absent a showing by the moving party of ‘hardship or inequity.’”
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                         Page 6 of 15
 Case 8:19-cv-01329-JVS-SHK Document 30 Filed 10/21/19 Page 7 of 15 Page ID #:644
       Case 1:18-cv-00120-DAD-BAM Document 92 Filed 10/24/19 Page 11 of 19
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-1329 JVS (KESx)                           Date   10/21/2019

 Title          Trevion Sherman, et al. v. Amazon.com Services, Inc.

Dependable Highway Express, 498 F.3d at 1066 (quoting Landis, 299 U.S. at 255).
However, “being required to defend a suit, without more, does not constitute a ‘clear case
of hardship or inequity.’” Lockyer, 398 F.3d at 1112.

                                       III. DISCUSSION

         A.      Motion to Dismiss or Alternatively, to Strike

                 1.    First Cause of Action

                       (A) Motion to Dismiss

       The Sherman Plaintiffs allege in their first cause of action that Amazon violated
IWC Order No. 9-2001, Section five which states: “Each workday an employee is
required to report for work and does report, but is not put to work or is furnished less than
half said employee's usual or scheduled day's work, the employee shall be paid for half
the usual or scheduled day's work, but in no event for less than two (2) hours nor more
than four (4) hours, at the employee's regular rate of pay, which shall not be less than the
minimum wage.”

       Amazon argues the first cause of action should be dismissed because the Sherman
Plaintiffs do not state “any specific facts concerning any of the named plaintiffs or
members of the class.” Mot. D. 6. They further allege that claim fails because the
Sherman Plaintiffs have not alleged that they were scheduled or had the expectation of
working a normal shift. Id. Amazon relies on Ramirez v. Manpower, Inc., for the
assertion that there must be a “showing” that the Sherman Plaintiffs themselves were
required to report to work, and were sent home without the required pay. 2014 WL
116531, at *4 (N.D. Cal. Jan. 14. 2014). However, unlike Ramirez where the plaintiff
had alleged that “Defendants had a ‘policy and practice’ of requiring employees to attend
unpaid training, assessment and termination meetings, and orientations,” but did not
provide any facts to support her allegations, here the Sherman Plaintiffs have alleged
specific facts to support their allegations.

      Namely, the Sherman Plaintiffs alleged that during the class period, members
arrived for work prepared and expecting to work an entire schedule, but were sent home
by Amazon without being furnished at least half of their work schedule and were not paid
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                         Page 7 of 15
 Case 8:19-cv-01329-JVS-SHK Document 30 Filed 10/21/19 Page 8 of 15 Page ID #:645
       Case 1:18-cv-00120-DAD-BAM Document 92 Filed 10/24/19 Page 12 of 19
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-1329 JVS (KESx)                           Date   10/21/2019

 Title          Trevion Sherman, et al. v. Amazon.com Services, Inc.

reporting time for at least two hours nor more than four hours. Compl. ¶ 80. The factual
allegations of the Complaint expound on this describing in detail that when employees
who were flagged as eligible to work arrived for work they were sorted into groups and
then instructed to wait for an hour or longer until Amazon managers and supervisors
would “select a number of employees for whom [Amazon] deemed it had work for that
day.” Id. at ¶ 48. The remaining employees were sent home. Id. On multiple occasions
employees were “furnished work for only an hour or two before being sent home, without
the opportunity to work a full or a half day shift.” Id. at ¶ 49. Amazon allegedly
alternatively gave employees the option to work for four hours or voluntarily take the
time off to go home, but did not pay the reporting time pay employees were “entitled the
moment they arrived and reported for work.” Id.

       Amazon cites to Johnson v. Sky Chefs, Inc., in support of its contention that the
Sherman Plaintiffs require an allegation that they were scheduled to or had the
expectation of working a normal shift in order to plead the element of expectation. 2012
WL 4483225, at *6 (N.D. Cal. Sept. 27, 2012); Mot. D. 6. However, Johnson is taken
out of context and distinguishable from the present matter because it involved a plaintiff
who had only pled that she had “‘returned to work for a meeting called by her employer’
after a month-long suspension” without making an allegation that she was scheduled to
work or had an expectation of working on such date. Johnson, 2012 WL 4483225, at *6.
Here, the Sherman Plaintiffs have clearly alleged that they “showed up for work as
scheduled by [Amazon], prepared and expecting to work an entire schedule,” for
employees who were deemed ineligible for work as a result of the alleged false flags, for
those employees who were eligible but sorted into groups, instructed to wait, and then
sent home, and for those employees who were not paid the “reporting time” due when
they arrived and reported for work after being given the option to work four hours or
voluntarily take time off upon their arrival. Compl. ¶¶ 47-49, 80.

       Since the Sherman Plaintiffs have stated enough facts to state a claim whereby the
court can reasonably draw an inference that Amazon is liable for the alleged misconduct,
the Court denies Amazon’s Motion to Dismiss as to the first cause of action.

                       (b)    Motion to Strike

      Alternatively, Amazon moves to strike the class allegations related to the first
cause of action because the proposed subclass is an impermissible fail-safe class. Mot. D.
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                        Page 8 of 15
 Case 8:19-cv-01329-JVS-SHK Document 30 Filed 10/21/19 Page 9 of 15 Page ID #:646
       Case 1:18-cv-00120-DAD-BAM Document 92 Filed 10/24/19 Page 13 of 19
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-1329 JVS (KESx)                             Date   10/21/2019

 Title          Trevion Sherman, et al. v. Amazon.com Services, Inc.

13. Specifically, Amazon alleges that under the class definition members of the class
cannot be determined unless the Court analyzes the elements of the claim for the Sherman
Plaintiffs and each class member and finds that they were “in fact denied work or pay for
report for a regularly scheduled shift.” Id. 14. The Sherman Plaintiffs do not address this
argument in their opposition.

         The class definition at issue is the “Reporting Time Subclass” defined as:

                 All persons who were employed/hired by Defendant,
                 AMAZON.COM SERVICES, INC. and/or the entity formerly
                 known as GOLDEN STATE FC, LLC in the State of
                 California, and who at any time within four (4) years of the
                 filing of this Complaint worked in Defendant’s joint-venture
                 fulfillment centers in the State of California and who, during
                 any given pay period were instructed by Defendant to show up
                 to work on a scheduled date for a scheduled time, but upon
                 reporting for work were either sent home without such
                 scheduled work being furnished, and/or who were furnished
                 less than half of their usual or scheduled work, and were not
                 paid no less than (2) nor more than four (4) hours of their
                 regular rate of pay, at a rate of no less than minimum wage in
                 reporting time pay.

         Compl. ¶ 62.

        “The fail-safe appellation is simply a way of labeling the obvious problems that
exist when the class itself is defined in a way that precludes membership unless the
liability of the defendant is established. When the class is so defined, once it is
determined that a person, who is a possible class member, cannot prevail against the
defendant, that member drops out of the class. That is palpably unfair to the defendant,
and is also unmanageable—for example, to whom should the class notice be sent?”
Kamar v. RadioShack Corp., 375 F. App'x 734, 736 (9th Cir. 2010).

       The Court finds that the record is insufficiently developed on this argument and as
such declines to rule on this motion until the Sherman Plaintiffs file a motion for class
certification.
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                          Page 9 of 15
Case 8:19-cv-01329-JVS-SHK Document 30 Filed 10/21/19 Page 10 of 15 Page ID #:647
       Case 1:18-cv-00120-DAD-BAM Document 92 Filed 10/24/19 Page 14 of 19
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-1329 JVS (KESx)                           Date   10/21/2019

 Title          Trevion Sherman, et al. v. Amazon.com Services, Inc.


                 2.    Fourth Cause of Action

       Amazon argues that the fourth cause of action of the Complaint should be
dismissed because there is no private right of action under Section 13(B) for failure to
provide suitable resting facilities. Mot. D. 8-10. Amazon notes that “[n]o court has ever
held that Section 13(B) provides for a private cause of action.” Id. at 8. Amazon also
argues that a restroom is not a resting facility under Section 13(B). Mot. 10-12. The
Sherman Plaintiffs do not address these arguments in their opposition.

       In California “[a] violation of a state statute does not necessarily give rise to a
private cause of action. Instead, whether a party has a right to sue depends on whether
the Legislature has ‘manifested an intent to create such a private cause of action’ under
the statute.” Lu v. Hawaiian Gardens Casino, Inc., 50 Cal. 4th 592, 596 (2010) (internal
citations omitted). The plain language of the statute “is the best indicator of whether a
private right to sue exists.” Id. at 603.

       IWC Wage Order No. 9-2001 (the “Wage Order”), Section 13(B) requires that
“[s]uitable resting facilities shall be provided in an area separate from the toilet rooms
and shall be available to employees during work hours.” The language of Section 13(B)
does not expressly state that a person is liable for a cause of action for a violation nor
does it refer to a remedy or means for enforcing its provision. Absent any evidence to the
contrary of legislative intent, the Court finds that Section 13(B) of the Wage Order does
not establish a private right of action and therefore does not reach Amazon’s argument
that a restroom is not a resting facility under Section 13(B).

       Accordingly, the Court grants Amazon’s motion to dismiss as to the fourth cause
of action.

         B.      Leave to Amend

       The Sherman Plaintiffs seek leave to amend any curable defects in their Complaint.
Opp’n. 9. Amazon argues against leave because the Sherman Plaintiffs cannot cure their
defect given that they cannot overcome the lack of private cause of action. The Court
agrees and dismisses the Sherman Plaintiffs’ fourth cause of action with prejudice.

CV-90 (06/04)                         CIVIL MINUTES - GENERAL                         Page 10 of 15
Case 8:19-cv-01329-JVS-SHK Document 30 Filed 10/21/19 Page 11 of 15 Page ID #:648
       Case 1:18-cv-00120-DAD-BAM Document 92 Filed 10/24/19 Page 15 of 19
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
    Case No.     SACV 19-1329 JVS (KESx)                                   Date    10/21/2019

    Title        Trevion Sherman, et al. v. Amazon.com Services, Inc.

            C.    Motion to Intervene

      The Trevino Plaintiffs have asked to intervene for the limited purpose of seeking a
stay. See generally, Mot. Int.

                  1.    Intervention of Right

       The Trevino Plaintiffs argue that they satisfy all four parts of the test applied by the
Ninth Circuit in determining whether intervention is proper. See Lockyer, 450 F.3d at
440; see generally, Mot. Int. Amazon does not oppose the Trevino Plaintiff’s Motion to
Intervene. Non Opp’n.1 The parties do not dispute that the Trevino Plaintiffs’ Motion
was timely. Amd. Opp’n. 5. However, the Sherman Plaintiffs argue that the Trevino
Plaintiffs do not satisfy the other requirements of the test. Id.

                        (A)    Significant Protectable Interest

       “An applicant has a ‘significant protectable interest’ in an action if (1) it asserts an
interest that is protected under some law, and (2) there is a ‘relationship’ between its
legally protected interest and the plaintiff’s claims.” Cal. ex rel. Lockyer v. United
States, 450 F.3d 436, 441 (9th Cir. 2006). To trigger the right to intervene, an economic
interest must be concrete and related to the underlying subject matter of the litigation.
United States v. Alisal Water Corp., 370 F.3d 915, 919-20 (9th Cir. 2004).

       The Trevino Plaintiffs argue that they have a significant protectable interest
because there is substantial overlap between the two actions and because they believe
Amazon is attempting to use the Sherman matter to forum shop. Mot. Int. 9-10. The
Trevino Plaintiffs further contend that should both cases be litigated simultaneously there
is a chance that adverse rulings in Sherman could be used against the Trevino Plaintiffs
or that the Sherman matter could be leveraged against the class in a reverse action. Id. at
10. The Sherman Plaintiffs contend that there is no property or transaction at issue and
an expectation or interest in the outcome of the litigation alone is insufficient. Amd.


1
 The Court notes that the Sherman Plaintiffs allege that they were unaware of the Trevino Matter until
they received a meet and confer correspondence from counsel for the Sherman Plaintiffs. Id. 4. The
Sherman Plaintiffs further assert that Amazon waited to file a Notice of Related Case until the day the
Sherman Plaintiffs’ opposition was due. Id.
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                                Page 11 of 15
Case 8:19-cv-01329-JVS-SHK Document 30 Filed 10/21/19 Page 12 of 15 Page ID #:649
       Case 1:18-cv-00120-DAD-BAM Document 92 Filed 10/24/19 Page 16 of 19
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-1329 JVS (KESx)                            Date   10/21/2019

 Title          Trevion Sherman, et al. v. Amazon.com Services, Inc.

Opp’n. 5. The Sherman Plaintiffs also argue that the two cases are not similar. Id. at 7.

       Whether or not Amazon is attempting to use the Sherman matter to forum shop
with regards to the Trevino Plaintiffs is not relevant to the Court’s analysis of whether the
Trevino Plaintiffs’ have a significant protectable interest. However, the Court finds that
there is no substantial overlap between the Trevino and Sherman cases.

        The Trevino Matter is composed of seven causes of action: (1) failure to pay wages
for all hours worked, including overtime; (2) meal period violations; (3) rest period
violations; (5) failure to pay waiting time wages pursuant to Labor Code § 203; (6)
violation of California Business and Professions Code; and (7) recovery of civil penalties
pursuant to the California Private Attorney General Act. Trevino First Amended
Complaint (“FAC”), ECF No. 24-1.

       One of the only similarities between the Trevino Matter and Sherman is the third
cause of action in Sherman (failure to provide rest breaks in violation of the Wage Order)
and the third cause of action in Trevino (failure to provide rest periods). The Trevino
Plaintiffs’ third claim for relief arises from allegations that (1) as a result of the size of
Amazon’s fulfilment centers, the Trevino Plaintiffs and class members had a rest break of
less than ten minutes; and (2) Amazon enforced a uniform policy that prevented
employees from leaving the fulfillment center on rest periods. Id. ¶¶ 49, 50. The
Sherman Plaintiffs’ third cause of action arises from allegations that Amazon did not
provide rest periods every four hours or major fraction thereof. Compl. ¶ 93. The
Sherman Plaintiffs’ fourth cause of action for failure to provide suitable resting facilities
bears some similarities to Trevino because it arises from failure to provide adequate
resting facilities due to the infrequency of bathrooms and size of the fulfillment centers.
However, this cause of action was dismissed for the reasons set forth in Section III.A.2.

       Additionally, although the sixth cause of action in the Sherman Complaint (failure
to pay wages for each hour worked) and the first cause of action in the FAC (failure to
pay wages for all hours worked, including overtime) are both failure to pay wage
violations, they arise from different facts. The Sherman claim derives from unpaid wages
related to Amazon’s failure to pay reporting-time wages. Compl. ¶ 107. On the other
hand, the Trevino Plaintiffs’ claims arise from
allegations that Amazon rounded employee clock-in and clock-out times, failure to pay
night shift premiums, requiring employees to work unenforceable or invalid alternative
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                          Page 12 of 15
Case 8:19-cv-01329-JVS-SHK Document 30 Filed 10/21/19 Page 13 of 15 Page ID #:650
       Case 1:18-cv-00120-DAD-BAM Document 92 Filed 10/24/19 Page 17 of 19
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 19-1329 JVS (KESx)                                   Date    10/21/2019

 Title          Trevion Sherman, et al. v. Amazon.com Services, Inc.

work week agreement, failure to pay overtime due to Amazon’s workweek and shift
scheduling policy and practice, and failure to pay wages for time spent going through
Amazon’s security procedures. FAC ¶¶ 32, 34, 35, 36, 38. Given that these claims arise
from completely different factual allegations, the Court does not find them to
substantially overlap.

       Finally, while the Sherman Complaint also refers to unpaid wages resulting from
“clock-in” time, its allegations are very different from the Trevino Plaintiffs’ allegations
resulting from an alleged scheme by Amazon to improperly round clock-in and clock-out
periods to the detriment of employees. Sherman’s allegations pertain to unpaid wages for
the time when the Sherman Plaintiffs and class members clock in “ten to twenty-five
minutes prior to their scheduled work shifts in order to check their daily assignments on
the bulletin board” and retrieve required work equipment. Compl. 51. Thus, these
allegations are wholly unrelated.

      In conclusion, the Court finds that the Trevino Plaintiffs do not have a significant
protectable interest. Because the Trevino Plaintiffs do not meet this requirement, they do
not have a right to intervene.2

                 2.    Permissive Intervention

      The parties do not dispute that the Trevino Plaintiffs’ motion was timely. The
Court finds that (1) there are independent grounds for jurisdiction; and (2) there is no
common question of law and fact. Therefore, the Court denies the Trevino Plaintiffs’
motion under permissive intervention.

                       (A)    Independent Ground for Jurisdiction

       The Trevino Plaintiffs argue that the Court has independent jurisdiction because
“their matter is currently pending in the Eastern District.” Mot. Int. 13. However, having
a matter pending in the Eastern District is not enough. Federal courts only have original
jurisdiction over civil actions in which a federal question exists or in which complete
diversity of citizenship between the parties exists and the amount in controversy exceeds

         2
         Because the Trevino Plaintiffs do not meet this requirement, the Court does not address the
additional factors.
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                                Page 13 of 15
Case 8:19-cv-01329-JVS-SHK Document 30 Filed 10/21/19 Page 14 of 15 Page ID #:651
       Case 1:18-cv-00120-DAD-BAM Document 92 Filed 10/24/19 Page 18 of 19
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 19-1329 JVS (KESx)                                    Date   10/21/2019

 Title          Trevion Sherman, et al. v. Amazon.com Services, Inc.

$75,000. See 28 U.S.C. §§ 1331, 1332. For diversity purposes, “a corporation shall be
deemed to be a citizen of every State and foreign state by which it has been incorporated
and of the State or foreign state where it has its principal place of business....” 28 U.S.C.
§ 1332(c)(1). Here, the Trevino Plaintiffs are residents of California and Amazon is a
Delaware corporation with its corporate headquarters located in Washington. FAC ¶¶ 8-
16. The Sherman Plaintiffs reside in California. Compl. ¶¶ 10-37. Therefore, diversity
of citizenship exists.

       However, the parties have not stated the value of the amount in controversy nor is
such amount apparent from the face of the Trevion FAC. Nonetheless, the Court takes
judicial notice of that Notice of Removal filed in the Trevino Matter.3 Notice of
Removal, ECF No. 1, 1:18-cv-00120-DAD(BAM) (“Trevino Removal”). The Notice of
Removal invokes diversity jurisdiction under the Class Action Fairness Act (CAFA) and
explains that the amount in controversy exceeds $5 million, the number of putative class
members is 100 or greater, and diversity of citizenship exists between one or more
plaintiffs and one or more defendants. Trevino Removal, 3.

         Therefore, the Court finds independent grounds for jurisdiction.

                       (B)    Common Question of Law and Fact

       Even though the Court finds that there are independent grounds for jurisdiction,
there needs to be a common question of fact or law between the intervenor’s claim and
the original plaintiff’s claim. Freedom from Religion Found., Inc. v. Geithner, 644 F.3d.
836, 843 (9th Cir. 2011). Here, the Trevino Plaintiffs again argue that there is substantial
overlap between their case and Sherman. Mot. Int. 13-14. However, the Court has not
found there to be any substantial overlap as discussed in Section III.C.1(A). Therefore,
there is not a common question of fact or law; this factor weighs against permissive
intervention.

      Given the Court’s finding that the Trevino Plaintiffs have no right to intervention
and no permissive intervention due to lack of independent jurisdiction and a common

         3
        A court may take judicial notice of facts that are readily determinable from accurate sources.
Fed. R. Evid. 201(b)(2). Judicial notice is appropriate for court records. United States v. Howard, 381
F.3d 873, 876 n.1 (9th Cir. 2004).
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                               Page 14 of 15
Case 8:19-cv-01329-JVS-SHK Document 30 Filed 10/21/19 Page 15 of 15 Page ID #:652
       Case 1:18-cv-00120-DAD-BAM Document 92 Filed 10/24/19 Page 19 of 19
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-1329 JVS (KESx)                                      Date     10/21/2019

 Title          Trevion Sherman, et al. v. Amazon.com Services, Inc.

question of law and fact, the court denies the Trevino Plaintiffs’ Motion to Intervene.

         D.      Motion to Stay

       Having denied the Trevino Plaintiffs’ Motion to Intervene, the Court does not
reach the Motion to Stay.

                                       IV. CONCLUSION

      For the foregoing reasons, the Court grants in part and denies in part the Motion
to Dismiss, denies the Motion to Intervene and vacates and does not reach the Motion to
Stay.

                 IT IS SO ORDERED.




                                                                                              :        0

                                                      Initials of Preparer      lmb




CV-90 (06/04)                         CIVIL MINUTES - GENERAL                                      Page 15 of 15
